Title: To Thomas Jefferson from John O’Neill, 23 July 1806
From: O’Neill, John
To: Jefferson, Thomas


                        
                            Sir,
                            Upper Marlborough 23rd July 1806
                        
                        Having past these two months with Mr. Oden near this place, who had made all the protestations of friendship
                                in the power of a
                            man toward me, & after bringing me daily to his Table as a member of his family and after  enviting some of the most respectable
                            personages in his Neighbourhood to dine at his house on my Acct, and honouring me with the privileges of a free Man by
                            permitting me to dine with them, I know not however wither it had been by you or by the mandates of a certain Mr Lewell.
                            On the last Sunday on the arrival of a great Mask, from Georgetown by the Sir
                            name of Turner Other wise Divil. not with the view of insulting your Excellency, by making use of this allusion. he
                            however came with two or three Other Curlews of fellows in a Hackney Coach to dine with Mr Oden, and in an unusual manner
                            from his treatment of me for Six weeks before had ordered me to his Kitchen to dine with a Parcel of his Ragamuffins Otherwise Servants without having favoured me with any one of his family. The recollection of such a base  insult to any individual having feelings Could not fail in the language of common Sense
                            but to wretch them. You may therefore easily figure to yourself my feelings
                            on that Occasion, but in violation of every Sense of delicacy I had told the whole tribe to go to hell & dine in
                            the Kitchen themselves. Though had he told me in friendship that my Company was not acceptable I should have suppressed my
                            feelings have been silent Which he did not but had actualy treated me so in the
                            view to destroy my unfortunate feellings but I did not miss him,
                            which hath led to the Cause of he & Myself parting the
                            Occasion. So that I am again thru on the World dependent Dollarless as usual. I am therefore Compelled to Visit that
                            friendly City of Baltimore Once more I do not know but that I Shall be glad to fly into some wretches Kitchen, which Should
                            you Jenuine  Americans Suffer this to be the case It no doubt Shall be
                            very Hemiliating to you perhaps at some future Period to flatter me from the Kitchen of some Wretch who is not worthy to black my
                            Shoes that is to say if God hath Any Share in me And to you I shall have this to be determined I am therefore about to Set
                            out for Baltimore which Should no liberal fellow be disposed to give me bread if no more for my services
                             I would rather accept of it than to yet abandon my freedom. But
                            should I not be so fortuitous as to meet with any of this description the Plan you Shall hear from me Shall be from
                            Baltimore. You to have under no Mystery as to the usual blockading System
                            Carried on by Bishops Priest &C. as will only those of the
                            Americans who disgrace their National character And my own dear Countrymen in legions with their universal prospects
                            &C. If I am worthy of any attention or of any better asylum
                            than a Kitchen, I enjoy the Idea that You Shall not on the receipt of this Paper Suffer it to be So, But do not conclude
                            that I am fond of lazeness, but to take  of Manual employs, am not capable and
                            hence it is that the Priest & tenets &C &C, when I
                            attempt to say any thing against them or with their hidden Communications & the disseminating of their fury, are for forcing me
                            to hard labour what the know I am incapable of but untill the day of My death Shall not suffer myslf to be harassed by the
                                nose by those of any of these descriptions whilst I am if no more able to
                                 my Sentiments in detestation of them, It will not in the Nature of things be right to defend liberty Much longer in this Country Should you not
                            be disposed to give the unusual Dominion to Buonopate that he is
                            Aiming at And any Man who is  of taking a View of the relative situation of Europe at Present And afterwards be for facilitating the
                            Prospects of that aspiring man May when it is too late be felt by those better off in the World than myself. I have the
                               honor to be Your Excellencies Most Obt Servt
                        
                        
                            Jno: O Neill
                            
                        
                    